Citation Nr: 1742378	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for chronic inflammatory demyelinating polyradiculoneuropathy (CIDP).

2.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel




INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran served on active duty from September 1963 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the Veteran has filed a notice of disagreement (NOD), in May 2017, which it appears the RO is developing.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Thus, the Board will take no action at this time. 

The Veteran had requested a Board videoconference hearing in his April 2016 VA Form 9. In June 2017, the Veteran's representative submitted a motion requesting that the Veteran's appeal be advanced on the docket due to age, health, and financial hardship; and for consideration under the prehearing conference program.  The Board granted the motion to review the case in the prehearing conference program and is herein granting the service connection for CIDP and CAD.  As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran had service in the offshore waters of the Republic of Vietnam, placed boots on the ground during that service, and is presumed to have been exposed to herbicide agents, to include Agent Orange.

2.  CAD is a presumptive condition under the Agent Orange Act of 1991.

3.  CIDP has been linked by a medical professional to the Veteran's herbicide agent exposure.

4.  The Veteran's CIDP and CAD are the result of the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for CIDP and CAD have been met. 38 U.S.C.A. § 1101, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is diagnosed with CIDP and CAD.  The Veteran alleges that his CIDP and CAD are the result of his in-service exposure to herbicide agents, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection due to exposure to herbicide agents, including Agent Orange, when visiting shore while stationed in Da Nang Harbor on the USS Cogswell (DD-651).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e), to include early-onset peripheral neuropathy and CAD, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

A veteran is presumed to have been exposed to herbicide agents if he served in Republic of Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f).  "Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

The Veteran served aboard the USS Cogswell, which was intermittently stationed in varying areas around the Republic of Vietnam, including Da Nang Harbor.  Though the ship's log contained no information regarding ship-to-shore activities for the crew, the captain submitted a statement reporting that personnel had made several ship-to-shore trips to Da Nang, the U.S. Naval Support Activity Headquarters located in Da Nang, and to "Monkey Mountain."  The Veteran states that he himself visited the Republic of Vietnam twice while on active duty - once to go to Da Nang and another time to visit Monkey Mountain.  The record contains a statement from the ship's Interior Communications Technician certifying that he himself often made trips to Da Nang to pick up movies, and the Veteran was present on one of those trips.  It also contains secondary statements supporting the Interior Communications Technician's report of his own frequent ship-to-shore trips.

The Board finds these statements to be competent, credible accounts of the crew's activities while in Da Nang Harbor.  Accordingly, exposure to herbicide agents, including Agent Orange, is conceded.

The record contains medical opinions dated August 2013, September 2014, February 2015, and May 2017 from the Veteran's private physicians and other experts linking the Veteran's CIDP and CAD to exposure to herbicide agents, to include Agent Orange, during his military service.

Based on the evidence of record both lay and medical, the Board concludes that service connection is warranted for CIDP and CAD.


ORDER

Service connection for CIDP and CAD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


